Title: To George Washington from Guy Carleton, 24 April 1783
From: Carleton, Guy
To: Washington, George


                        
                            Sir,
                            New York 24th April 1783
                        
                        It is with great satisfaction that I receive notice, by your letter of the 21st instant, of arrangements
                            being taken for the immediate release of the prisoners, and I am to acknowledge with thanks the different options you have
                            been pleased to give me as to the more convenient execution of this measure; but considering the quantity of tonnage
                            necessary for the evacuation of this place, and that most part of what we have at hand is now actually employed in this
                            business, and in the removing incumbrances which must be sent off previous to our departure, I am reduced to the necessity
                            of adopting the march of those prisoners by land, and I shall accordingly avail myself of your Excellency’s passport, and
                            acquaint the Minister at War of the choice I am obliged to make, and the reasons of it.
                        I cannot decline the personal interview proposed by your Excellency, and purpose being in a frigate, as near
                            Tappan as may be, where I understand you mean to lodge. If I hear nothing from you to occasion an alteration, I intend
                            being up on the 5th of May, accompanied by a smaller vessel or two, for the accomodation of Lieutenant Governor Elliot,
                            Chief Justice William Smith, and part of my family; but I am to apprize your Excellency, that I have for some time
                            expected Sir Charles Grey, who has been appointed to this command, and I have reason to think he has been detained only to
                            bring out the final arrangements. My letters were hastened out to announce the ratification of the preliminary articles,
                            and to put an end to all hostilities, so that I submit it to your Excellency’s choice, either to let the interview take
                            place on the 5th of May, or to defer it until after the next arrival from England. I am with much consideration Your
                            Excellency’s Most obedient and Most humble Servant
                        
                            Guy Carleton 
                        
                    